DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 01/10/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. §112(b) rejections of claims 1, 20, and 28 have been withdrawn; (2) the 35 U.S.C. §103 rejections of claims 1-3, 7, 9-14, 16, and 19 over Chatel have been withdrawn; (3) the 35 U.S.C. §103 rejections of claims 4 and 5 over Chatel as evidenced by Ali have been withdrawn; (4) the 35 U.S.C. §103 rejection of claim 6 over Chatel and Masucci as evidenced by Ali has been withdrawn; (5) the 35 U.S.C. §103 rejection of claim 8 over Chatel and Masucci has been withdrawn; (6) the 35 U.S.C. §103 rejections of claims 15, 17, and 26 over Chatel and Alho-Lehto have been withdrawn; (7) the 35 U.S.C. §103 rejection of claim 18 over Chatel and Bakerpedia has been withdrawn; and (8) the 35 U.S.C. §103 rejection of claim 25 over Chatel, Alho-Lehto, and Zalesny has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-34
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			1-19, 25, and 26
Amended claims: 				20-24 and 28
New claims: 					None
Claims currently under consideration:	20-24 and 27-34
Currently rejected claims:			20-24 and 27-34
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 20-23, 27, 28, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Chatel (US 2016/0081375; cited by IDS) in view of Alho-Lehto (US 2011/0159145; cited by IDS).
Regarding claim 20, Chatel teaches a method of making an oat composition (corresponding to food grade compositions comprising soluble oat flour) ([0002], [0050]) comprising: partially hydrolyzing starch in starting whole grain oats to provide partially hydrolyzed whole grain oats, wherein the partially hydrolyzed whole grain oats comprise partially hydrolyzed starch, wherein the partially hydrolyzed whole grain oats are provided by partially hydrolyzing starch in the starting whole grain oats ([0023], [0029], [0036]); wherein the starting whole grain oats comprise a pre-hydrolysis starch-to-protein mass ratio, wherein the hydrolyzed whole grain oats comprise a post-hydrolysis starch-to-protein mass ratio, wherein the post-hydrolysis starch-to-protein mass ratio is equal to the pre-hydrolysis starch-to-protein mass ratio within a tolerance within the claimed range (corresponding to the disclosed processed oat flour maintains substantially the same levels of starch and protein as the unprocessed oat flour when considered in terms of relative mass ratios of the components to starch)  (Fig. 1; [0022]); combining 1-25 wt.% partially hydrolyzed whole grain oats (corresponding to soluble oat flour) and water ([0051], [0063]) to provide an emulsion stabilized oat slurry (corresponding to oat milk) ([0050]) at a temperature of less than 90°C (corresponding to cooling the slurry after prima facie obvious”.  See MPEP 2144.04.IV(C).  Chatel discloses that the hydrolyzed whole grain oats provide less and slower sedimentation of insoluble solids and less grainy mouthfeel and less cloudy appearance when compared to other oat flours ([0075]-[0076]), which would at least suggest to a skilled practitioner that maintaining at least 90% by volume of the oat composition in a single solid-in-liquid suspension for at least the duration of a suspension test is desirable, rendering the concentration of the suspension stabilizer in the oat composition obvious.  In regard to the viscosity of the oat composition, as the viscosity is a variable that can be modified, among others, by adjusting starch structure, temperature, moisture content, fat content and shear ([0042]), the viscosity of the oat composition would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed viscosity cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, viscosity in the oat composition of Chatel (In re Boesch, 617 F.2d. 272, In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Furthermore, in regards to the claimed suspension test, the Office does not have laboratory facilities to test claim limitations drawn toward results of practicing the method as claimed.  Accordingly, such maintenance of the undissolved solids in suspension of the oat composition does not serve to distinguish the product as claimed from the prior art and is thus considered obvious to one having ordinary skill in the art.  Although Chatel teaches that the oat composition comprising undissolved solids and dissolved solids ([0051], [0053], [0055], [0056]) is oat milk ([0050]) and that the composition is pasteurized or sterilized ([0063]), it does not teach providing the oat composition by either (a) cooling the activated suspension stabilized oat slurry to a temperature less than 35°C and greater than 6°C or (b) homogenizing the suspension stabilized oat slurry.
However, Alho-Lehto teaches an oat milk ([0002]) that is prepared by homogenization, pasteurization, and/or sterilization ([0060]).
It would have been obvious for a person of ordinary skill to have modified the method of Chatel by including a step of homogenizing the oat composition as taught by Alho-Lehto.  
Regarding claim 21, Chatel teaches the invention as disclosed above in claim 20, including the hydrolyzing comprises: providing a starting composition comprising: the starting whole grain oats (corresponding to whole oat flour), an antioxidant ([0030], water, and alpha-amylase; and using the alpha-amylase to enzymatically partially hydrolyze starch in the starting whole grain oats to provide the partially hydrolyzed whole grain oats ([0023], [0036]).
Regarding claim 22, Chatel teaches the invention as disclosed above in claim 20, including the method comprises decreasing an average molecular weight of the partially hydrolyzed whole grain oats to provide reduced average molecular weight partially hydrolyzed whole grain oats ([0023], [0037]).
Regarding claim 23, 
Regarding claim 27, Chatel teaches the invention as disclosed above in claim 23, including adding sweeteners ([0051]).
Regarding claim 28, Chatel teaches the invention as disclosed above in claim 23.  It does not teach a viscosity in cP of the activated suspension-stabilized oat slurry is 1.5-4 times a viscosity of the suspension-stabilized oat slurry as determined by the recited parameters.  However, the Office does not have laboratory facilities to test claim limitations drawn toward results of practicing the method as claimed.  Accordingly, such viscosity does not serve to distinguish the product as claimed from the prior art and is thus considered obvious to one having ordinary skill in the art.
Regarding claim 32, Chatel teaches the invention as disclosed above in claim 20, including the hydrolyzed whole grain oats are provided by hydrolyzing starch in the starting whole grain oats ([0029]); wherein the starting whole grain oats comprise a pre-hydrolysis fat-to-protein mass ratio, wherein the hydrolyzed whole grain oats comprise a post-hydrolysis fat-to-protein mass ratio, wherein the post-hydrolysis fat-to-protein mass ratio is equal to the pre-hydrolysis fat-to-protein mass ratio within a tolerance within the claimed range (corresponding to the disclosed processed oat flour maintains substantially the same levels of fat and protein as the unprocessed oat flour when considered in terms of relative mass ratios of the components to starch)  (Fig. 1; [0022]).
Regarding claim 33, Chatel teaches the invention as disclosed above in claim 20, including the hydrolyzed whole grain oats are provided by hydrolyzing starch in the starting whole grain oats ([0029]); wherein the starting whole grain oats comprise a pre-hydrolysis sugar-to-protein mass ratio, wherein the hydrolyzed whole grain oats comprise a post-hydrolysis sugar-to-protein mass ratio, wherein the post-hydrolysis sugar-to-
Regarding claim 34, Chatel teaches the invention as disclosed above in claim 20, including the hydrolyzed whole grain oats are provided by hydrolyzing starch in the starting whole grain oats ([0029]); wherein the starting whole grain oats comprise a pre-hydrolysis beta-glucan-to-protein mass ratio, wherein the hydrolyzed whole grain oats comprise a post-hydrolysis beta-glucan-to-protein mass ratio, wherein the post-hydrolysis beta-glucan-to-protein mass ratio is equal to the pre-hydrolysis beta-glucan-to-protein mass ratio within a tolerance within the claimed range (corresponding to the disclosed processed oat flour maintains substantially the same levels of beta-glucan and protein as the unprocessed oat flour when considered in terms of relative mass ratios of the components to starch)  (Fig. 1; [0022]).

Claims 24, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chatel (US 2016/0081375; cited by IDS) in view of Alho-Lehto (US 2011/0159145; cited by IDS) as applied to claim 20 above, and further in view of Zalesny (Zalesny, N., “BLOG: Plant-Based Beverages: An Untapped Opportunity for Natural, Functional Fibers (Part 1)”, July 2018, FiberStar, https://www.fiberstar.net/2018/07/31/plant-based-beverages-an-untapped-opportunity-for-natural-functional-fibers-part-1/).
Regarding claim 24, Chatel teaches the invention as disclosed above in claim 20, including the oat composition is an oat-milk ([0050]) and comprises suspension stabilizers ([0056]) such as gellan gum (Alho-Lehto [0038]).  It does not teach the suspension stabilizer comprises high acyl gellan gum.
However, Zalesny teaches that hydrocolloids are used to improve stability of plant-based beverages (paragraph under “BLOG: Plant-Based Beverages: An Untapped Opportunity for Natural, Functional Fibers (Part 1)”) and that high acyl gellan gum has been used in the formation of non-dairy milk products since the mid-1990s (paragraphs 1 and 3 under “Pros and Cons of Stabilizers in Beverages”).
It would have been obvious for person of ordinary skill in the art to have modified the method of Chatel by including high acyl gellan gum as taught by Zalesny.  Since Chatel teaches that the composition is an oat milk comprising stabilizers, a skilled practitioner would understand that high acyl gellan gum can be used in the compositions since it has been incorporated in non-dairy based milks since the mid-1990s; thereby, rendering the claim obvious.
Regarding claim 29, Chatel teaches the invention as disclosed above in claim 24, including the method comprises homogenizing the oat slurry to provide a homogenized oat composition; and heating the homogenized composition to pasteurize the homogenized composition (Alho-Lehto [0060]).  It does not disclose homogenization using the pressure or temperature recited in claim 29; however, as homogenization is well-known and practiced in the art, it is within the ambit of skilled practitioner to determine a suitable pressure and temperature for homogenization.  The prior art also does not teach post-pasteurization homogenization.  However, the duplication of parts 
Regarding claim 30, Chatel teaches the invention as disclosed above in claim 24, including the method comprises homogenizing the oat slurry to provide a homogenized oat composition; and heating the homogenized composition to pasteurize the homogenized composition (Alho-Lehto [0060]).  It does not disclose homogenization using the pressure or temperature recited in claim 30; however, as homogenization is well-known and practiced in the art, it is within the ambit of skilled practitioner to determine a suitable pressure and temperature for homogenization.  The prior art also does not teach post-pasteurization homogenization.  However, the duplication of parts (i.e., steps as applied in the present method) is obvious where no new or unexpected result is produced.  See MPEP 2144.04.VI.B.  Therefore, the post-pasteurization homogenization step is obvious.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Chatel (US 2016/0081375; cited by IDS) in view of Alho-Lehto (US 2011/0159145; cited by IDS) as applied to claim 20 above, and further in view of Avila (US 2013/0017300).
Regarding claim 31, 
However, Avila teaches an oat-milk (Abstract) wherein the final product is sterilized and stored in an aseptic container at a temperature of about 35°C or less ([0015]), which overlaps the claimed temperature range.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Chatel by storing the beverage in an aseptic container at temperature of less than about 35°C as taught by Avila.  Since Chatel teaches the composition is an oat milk that has been sterilized to kill microorganisms which cause disease or spoilage ([0062]), but does not teach a suitable method of storage, a skilled practitioner would be motivated to consult an additional reference such as Avila in order to determine a suitable method of storing a sterilized oat milk, thereby rendering the claimed aseptic container and storage temperature obvious.

Response to Arguments
Claim Rejections – 35 U.S.C. §112(b)  of claims 1, 20, and 28: Applicant canceled claim 1 and amended claims 20 and 28 to fully address the rejections, and therefore, the rejections are withdrawn.
Claim Rejections – 35 U.S.C. §103 of claims 1-3, 7, 9-14, 16, 19-22, and 32-34 over Chatel; claims 4 and 5 over Chatel as evidenced by Ali; claim 6 over Chatel and Masucci as evidenced by Ali; claim 8 over Chatel and Masucci; claims 15, 17, 23, and 26-28 over Chatel and Alho-Lehto; claim 18 over Chatel and Bakerpedia; claims 24, 25, 29, and 30 over Chatel, Alho-Lehto, and Zalesny; claim 31 over Chatel and Avila: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant canceled claims 1-19, 25, and 26 (Applicant’s Remarks, page 7, paragraph 3) which moots their rejections.  Applicant argued that Chatel alone or in any combination of the cited references does not teach the sequential steps as now claimed by amended claim 1, specifically “the required cooling after combining with the suspension stabilizer being added after cooling and then activating the suspension stabilizer to provide an activated suspension-stabilized oat slurry, which can then either be cooled or homogenized”.   Applicant stated that the combination of processing steps as written in amended claim 1 provides the advantageous oat composition, which is not taught or suggested by the cited prior art (Applicant’s Remarks, page 7, paragraph 3- page 8, paragraph 2).
However, in the new grounds of rejection necessitated by the amendment of claim 20, the combination of Chatel and Alho-Lehto teaches the required cooling of the oat slurry to a temperature of less than 90°C (corresponding to cooling the slurry after gelatinization which typically occurs at 90°C) (Chatel [0063]), which overlaps the claimed temperature range to provide a cooled oat slurry; adding stabilizers (corresponding to hydrocolloids) to the cooled slurry (Chatel [0056]; [0063]); activating the oat slurry by heating the oat slurry (corresponding to pasteurization or sterilization through HTST or UHT) (Chatel [0063]); and homogenizing the slurry (Alho-Lehto [0060]) as claimed.  In response to the cited prior art not at least suggesting the claimed advantageous oat composition, Examiner points out that the Applicant has not specified any advantages of an oat milk that are ascribed to the claimed processing steps that are not achieved by the cited 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791